Citation Nr: 1631095	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Appellant (ex-spouse) is entitled to an apportionment of the Veteran's VA compensation benefits for the Veteran's son.

[A separate Board decision addresses the issue of entitlement to service connection for a left ankle disability.]


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1994 to May 1994 and from November 2004 to December 2006.  The Appellant is his ex-wife and the mother of the Veteran's child.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that the Appellant was not entitled to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's son.  The issue on appeal was previously remanded in November 2012.  

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2015). 

The Veteran testified at a hearing at the RO in July 2011, before the undersigned Veterans Law Judge (VLJ) of the Board, but concerning service-connection claims not addressed in this decision; however, the Veteran did not testify concerning the apportionment appeal addressed in this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Appellant's September 2009 substantive appeal (VA Form 9), she requested a "BVA hearing at a local VA office before a member, or members, of the BVA."  In November 2012, the Board remanded the claim in order to schedule the Appellant for a Travel Board hearing at the local RO.  

Thereafter, VA sent a notice letter dated in July 2015, which indicated that a Board hearing had been scheduled for August 19, 2015; however, the letter was addressed to the Veteran, and not the Appellant.  As such, the Appellant did not receive proper notice of the Board hearing.  Accordingly, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant (ex-wife) for a Travel Board hearing at the local RO.  In accordance with 38 C.F.R. 
§ 20.713 (2015), the Appellant, as well as the Veteran and his representative, should be notified of the hearing date. Each party and any representatives should be afforded the opportunity to present evidence and argument at the hearing.  The case should then be processed in accordance with established appellate practices, particularly those pertaining to contested claims, found at 38 C.F.R. 
§§ 19.100-19.102 (2015).

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


